Exhibit 10.19
 
LOAN AND SECURITY AGREEMENT
dated as of January 7, 2009
between
ENERGY RECOVERY, INC.,
a Delaware corporation,
as Borrower,
and
CITIBANK, N.A.,
as Lender
$15,000,000
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page   SECTION 1  
DEFINITIONS
    1     1.1    
Definitions
    1          
 
        SECTION 2  
LOAN; PAYMENT TERMS
    11     2.1    
Promise to Pay
    11     2.2    
Overadvances
    12     2.3    
Payment of Interest on the Loans
    12     2.4    
Fees
    13          
 
        SECTION 3  
CONDITIONS OF LOANS
    13     3.1    
Conditions Precedent to Initial Loan
    13     3.2    
Conditions Precedent to all Loans
    14     3.3    
Covenant to Deliver
    14     3.4    
Procedure for the Borrowing of Advances
    15     3.5    
Special Provisions Governing LIBOR Advances
    15     3.6    
Additional Requirements/Provisions Regarding LIBOR Advances
    16     3.7    
Conversion and Continuation Elections
    17          
 
        SECTION 4  
CREATION OF SECURITY INTEREST
    18     4.1    
Grant of Security Interest
    18     4.2    
Authorization to File Financing Statements
    19          
 
        SECTION 5  
REPRESENTATIONS AND WARRANTIES
    19     5.1    
Due Organization, Authorization; Power and Authority
    19     5.2    
Collateral
    19     5.3    
Litigation
    20     5.4    
No Material Deviation in Financial Statements
    20     5.5    
Solvency
    20     5.6    
Regulatory Compliance
    20     5.7    
Subsidiaries; Investments
    20     5.8    
Tax Returns and Payments; Pension Contributions
    20     5.9    
Use of Proceeds
    21     5.10    
Full Disclosure
    21          
 
        SECTION 6  
AFFIRMATIVE COVENANTS
    21     6.1    
Government Compliance
    21     6.2    
Financial Statements, Reports, Certificates
    21     6.3    
Taxes; Pensions
    22     6.4    
Insurance
    22     6.5    
Operating Accounts
    22     6.6    
Financial Covenants
    22     6.7    
Protection and Registration of Intellectual Property Rights
    23     6.8    
Litigation Cooperation
    23     6.9    
Additional Costs
    23     6.10    
Subsidiaries
    23     6.11    
Further Assurances
    23          
 
        SECTION 7  
NEGATIVE COVENANTS
    23     7.1    
Dispositions
    23  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                              Page     7.2    
Changes in Business; Change in Control; Jurisdiction of Formation
    24     7.3    
Mergers or Acquisitions
    24     7.4    
Indebtedness
    24     7.5    
Encumbrance
    24     7.6    
Distributions; Investments
    24     7.7    
Transactions with Affiliates
    24     7.8    
Subordinated Debt
    24     7.9    
Compliance
    25          
 
        SECTION 8  
EVENTS OF DEFAULT
    25     8.1    
Payment Default
    25     8.2    
Covenant Default
    25     8.3    
Material Adverse Change
    25     8.4    
Attachment
    25     8.5    
Insolvency
    26     8.6    
Other Agreements
    26     8.7    
Judgments
    26     8.8    
Misrepresentations
    26     8.9    
Subordinated Debt
    26     8.10    
Guaranty
    26          
 
        SECTION 9  
LENDER’S RIGHTS AND REMEDIES
    26     9.1    
Rights and Remedies
    26     9.2    
Power of Attorney
    27     9.3    
Protective Payments
    27     9.4    
Application of Payments and Proceeds
    27     9.5    
Lender’s Liability for Collateral
    28     9.6    
No Waiver; Remedies Cumulative
    28     9.7    
Demand Waiver
    28          
 
        SECTION 10  
NOTICES
    28          
 
        SECTION 11  
CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
    29          
 
        SECTION 12  
GENERAL PROVISIONS
    29     12.1    
Successors and Assigns
    29     12.2    
Indemnification
    29     12.3    
Time of Essence
    30     12.4    
Severability of Provisions
    30     12.5    
Amendments in Writing; Integration
    30     12.6    
Counterparts
    30     12.7    
Survival
    30     12.8    
Confidentiality
    30     12.9    
Attorneys’ Fees, Costs and Expenses
    30  

-ii-



--------------------------------------------------------------------------------



 



LOAN AND SECURITY AGREEMENT
     This LOAN AND SECURITY AGREEMENT (this “Agreement”) dated as of January 7,
2009 between Citibank, N.A. (“Lender”), and Energy Recovery, Inc., a Delaware
corporation (“Borrower”), provides the terms on which Lender shall lend to
Borrower and Borrower shall repay Lender. The parties agree as follows:
SECTION 1
DEFINITIONS
     Accounting terms not defined in this Agreement shall be construed following
GAAP. Calculations and determinations must be made following GAAP. Capitalized
terms not otherwise defined in this Agreement shall have the meanings set forth
in Section 1.1. All other terms contained in this Agreement, unless otherwise
indicated, shall have the meaning provided by the Code to the extent such terms
are defined therein.
     1.1 Definitions. As used in this Agreement, the following terms have the
following meanings:
     “Account” is any “account” as defined in the Code with such additions to
such term as may hereafter be made, and includes, without limitation, all
accounts receivable and other sums owing to Borrower.
     “Account Debtor” is any “account debtor” as defined in the Code with such
additions to such term as may hereafter be made.
     “Advance” or “Advances” means an advance (or advances) under the Revolving
Line of Credit, including LIBOR Advances and Prime Rate Advances.
     “Affiliate” of any Person is a Person that owns or controls directly or
indirectly the Person, any Person that controls or is controlled by or is under
common control with the Person, and each of that Person’s senior executive
officers, directors, partners and, for any Person that is a limited liability
company, that Person’s managers and members.
     “Agreement” is defined in the preamble hereof.
     “Alternative Dispute Resolution Agreements” means those certain Alternative
Dispute Resolution Agreements to be executed by Borrower and by each Guarantor.
     “Base LIBOR” means the rate per annum, determined by Lender in accordance
with its customary procedures and utilizing such electronic or other quotation
sources as it considers appropriate (rounded upwards, if necessary, to five
decimal places where the sixth digit is five or more), at which Dollar deposits
are offered in the London interbank market shortly after 11:00 a.m. (London
time) two banking days prior to the commencement of the applicable Interest
Period, for a term and in amounts comparable to the Interest Period and amount
of the LIBOR Advance. If the Base LIBOR becomes unavailable during the term of
this Agreement, Lender may designate a substitute index after notifying
Borrower.
     “Borrower” is defined in the preamble hereof.
     “Borrower’s Books” are all Borrower’s books and records including ledgers,
federal and state tax returns, records regarding Borrower’s assets or
liabilities, the Collateral, business operations or financial condition, and all
computer programs or storage or any equipment containing such information.
     “Borrowing Resolutions” are, with respect to any Person, those resolutions
adopted by such Person’s Board of Directors and delivered by such Person to
Lender approving the Loan Documents to which such Person is a party and the
transactions contemplated thereby, together with a certificate executed by its
secretary (or other authorized officer) on behalf of such Person certifying that
(a) such Person has the authority to execute, deliver, and perform its

1



--------------------------------------------------------------------------------



 



obligations under each of the Loan Documents to which it is a party, (b) that
attached as Exhibit A to such certificate is a true, correct, and complete copy
of the resolutions then in full force and effect authorizing and ratifying the
execution, delivery, and performance by such Person of the Loan Documents to
which it is a party, (c) the name(s) of the Person(s) authorized to execute the
Loan Documents on behalf of such Person, together with a sample of the true
signature(s) of such Person(s), and (d) that Lender may conclusively rely on
such certificate unless and until such Person shall have delivered to Lender a
further certificate canceling or amending such prior certificate.
     “Business Day” means any day that is not a Saturday, Sunday, or other day
on which federally chartered banks are authorized or required to close, except
that, if a determination of a Business Day shall relate to a LIBOR Advance, the
term “Business Day” also shall exclude any day on which banks are closed for
dealings in Dollar deposits in the London interbank market.
     “Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or any agency or any State
thereof having maturities of not more than one (1) year from the date of
acquisition; (b) commercial paper maturing no more than one (1) year after its
creation and having the highest rating from either Standard & Poor’s Ratings
Group or Moody’s Investors Service, Inc.; (c) Lender’s certificates of deposit
issued maturing no more than one (1) year after issue; and (d) money market
funds at least ninety-five percent (95%) of the assets of which constitute Cash
Equivalents of the kinds described in clauses (a) through (c) of this
definition.
     “Cash Secured Letters of Credit” means the aggregate face amount of the
Permitted Comerica Letters of Credit plus the aggregate face amount of any other
cash-secured letters of credit with Borrower or any of its Subsidiaries as the
applicant.
     “Change in Control” means any event, transaction, or occurrence as a result
of which (a) any “person” (as such term is defined in Sections 3(a)(9) and
13(d)(3) of the Securities Exchange Act of 1934, as an amended (the “Exchange
Act”)), other than a trustee or other fiduciary holding securities under an
employee benefit plan of Borrower, is or becomes a beneficial owner (within the
meaning Rule 13d-3 promulgated under the Exchange Act), directly or indirectly,
of securities of Borrower, representing twenty-five percent (25%) or more of the
combined voting power of Borrower’s then outstanding securities; or (b) during
any period of twelve consecutive calendar months, individuals who at the
beginning of such period constituted the Board of Directors of Borrower
(together with any new directors whose election by the Board of Directors of
Borrower was approved by a vote of at least two-thirds of the directors then
still in office who either were directors at the beginning of such period or
whose election or nomination for election was previously so approved) cease for
any reason other than death or disability to constitute a majority of the
directors then in office. Notwithstanding the foregoing, a “Change in Control”
will not be deemed to have occurred by reason of (x) the appointment of two
additional members to Borrower’s Board of Directors, consistent with Borrower’s
bylaws as in effect on the date hereof, or (y) the shareholders of Borrower as
of the date hereof sell securities of Borrower that collectively represent up to
50% of the combined voting power of Borrower’s then outstanding securities,
provided that no purchaser of such securities acquires beneficial ownership (as
broadly defined under Rule 13d-3 under the Exchange Act) of 25% or more of the
combined voting power of Borrower’s then outstanding securities.
     “Code” is the Uniform Commercial Code, as the same may, from time to time,
be enacted and in effect in the State of California; provided, that, to the
extent that the Code is used to define any term herein or in any Loan Document
and such term is defined differently in different Articles or Divisions of the
Code, the definition of such term contained in Article or Division 9 shall
govern; provided further, that in the event that, by reason of mandatory
provisions of law, any or all of the attachment, perfection, or priority of, or
remedies with respect to, Lender’s Lien on any Collateral is governed by the
Uniform Commercial Code in effect in a jurisdiction other than the State of
California, the term “Code” shall mean the Uniform Commercial Code as enacted
and in effect in such other jurisdiction solely for purposes on the provisions
thereof relating to such attachment, perfection, priority, or remedies and for
purposes of definitions relating to such provisions.
     “Collateral” is any and all properties, rights and assets of Borrower
described on Exhibit A.

2



--------------------------------------------------------------------------------



 



     “Comerica Control Agreement” means the Pledge and Security Agreement with
respect to the pledge of cash in an account at Comerica Bank to secure the
Permitted Comerica Letters of Credit, executed by Borrower in favor of Comerica
Bank and acknowledged and approved by Comerica Bank and Citibank, N.A.
     “Communication” is defined in Section 10.
     “Compliance Certificate” is that certain certificate in the form attached
hereto as Exhibit D.
     “Contingent Obligation” is, for any Person, any direct or indirect
liability, contingent or not, of that Person for (a) any indebtedness, lease,
dividend, letter of credit or other obligation of another such as an obligation
directly or indirectly guaranteed, endorsed, co-made, discounted or sold with
recourse by that Person, or for which that Person is directly or indirectly
liable; (b) any obligations for undrawn letters of credit for the account of
that Person; and (c) all obligations from any interest rate, currency or
commodity swap agreement, interest rate cap or collar agreement, or other
agreement or arrangement designated to protect a Person against fluctuation in
interest rates, currency exchange rates or commodity prices; but “Contingent
Obligation” does not include endorsements in the ordinary course of business.
The amount of a Contingent Obligation is the stated or determined amount of the
primary obligation for which the Contingent Obligation is made or, if not
determinable, the maximum reasonably anticipated liability for it determined by
the Person in good faith; but the amount may not exceed the maximum of the
obligations under any guarantee or other support arrangement.
     “Continuation Date” means any date on which Borrower elects or is deemed to
have elected to continue a LIBOR Advance into another Interest Period.
     “Control Agreement” is any control agreement entered into between the
depository institution at which Borrower maintains a Deposit Account, and
between Borrower and Lender, pursuant to which Lender obtains control (within
the meaning of the Code) over such Deposit Account.
     “Conversion Date” means any date on which Borrower elects to convert a
Prime Rate Advance to a LIBOR Advance or a LIBOR Advance to a Prime Rate
Advance.
     “Credit Party” means Borrower and each of Borrower’s Subsidiaries.
     “Current Assets” are amounts that under GAAP should be included on that
date as current assets on Borrower’s consolidated balance sheet, less (without
duplication) the amount of Borrower’s prepaid expenses.
     “Current Liabilities” are all obligations and liabilities of Borrower to
Lender, plus, without duplication, (i) the amount of all letters of credit
outstanding at any one time with Borrower or any of its Subsidiaries as the
applicant, including Letters of Credit issued hereunder (including the drawn and
unreimbursed amounts of all such letters of credit) and (ii) the aggregate
amount of Borrower’s Total Liabilities that mature within one (1) year.
     “Default Rate” is defined in Section 2.3(b).
     “Deposit Account” is any “deposit account” as defined in the Code with such
additions to such term as may hereafter be made.
     “Designated Deposit Account” is Borrower’s deposit account, account number
[***], maintained with Lender.
     “Diligence Certificate” is defined in Section 5.1.
     “Diligence Review” is Lender’s inspection of Borrower’s current
consolidated financial statements and financial projections, accounts receivable
agings and inventory report.
     “Dollar(s) or $” means United States dollars.

3



--------------------------------------------------------------------------------



 



     “Effective Amount” means with respect to any Advances on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowing and prepayments or repayments thereof occurring on such date.
     “Encumbered Cash” means cash and Cash Equivalents, if any, that have been
pledged as collateral to Comerica Bank under the Comerica Control Agreement.
     “Energy International” means Energy Recovery, Inc. International, a
Delaware corporation and a wholly-owned subsidiary of Borrower.
     “Equipment” is all “equipment” as defined in the Code with such additions
to such term as may hereafter be made, and includes without limitation all
machinery, fixtures, goods, vehicles (including motor vehicles and trailers),
and any interest in any of the foregoing.
     “ERISA” is the Employee Retirement Income Security Act of 1974, and its
regulations.
     “Event of Default” is defined in Section 8.
     “Foreign Currency” means lawful money of a country other than the United
States of America.
     “Funding Date” is any date on which a Loan is made to or on account of
Borrower which shall be a Business Day.
     “GAAP” is generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other Person as may be approved by a significant segment of the accounting
profession, which are applicable to the circumstances as of the date of
determination.
     “General Intangibles” is all “general intangibles” as defined in the Code
in effect on the date hereof with such additions to such term as may hereafter
be made, and includes without limitation, all copyright rights, copyright
applications, copyright registrations and like protections in each work of
authorship and derivative work, whether published or unpublished, any patents,
trademarks, service marks and, to the extent permitted under applicable law, any
applications therefor, whether registered or not, any trade secret rights,
including any rights to unpatented inventions, payment intangibles, royalties,
contract rights, goodwill, franchise agreements, purchase orders, customer
lists, route lists, telephone numbers, domain names, claims, income and other
tax refunds, security and other deposits, options to purchase or sell real or
personal property, rights in all litigation presently or hereafter pending
(whether in contract, tort or otherwise), insurance policies (including without
limitation key man, property damage, and business interruption insurance),
payments of insurance and rights to payment of any kind.
     “Governmental Approval” is any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.
     “Governmental Authority” is any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative functions of or
pertaining to government, any securities exchange and any self-regulatory
organization.
     “Guarantor” is any present or future guarantor of the Obligations,
including Osmotic Power and Energy International.
     “Indebtedness” is (a) indebtedness for borrowed money or the deferred price
of property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations, and
(d) Contingent Obligations.

4



--------------------------------------------------------------------------------



 



     “Index” means an interest rate which is subject to change from time to time
based on changes in an independent index, which is The Wall Street Journal Prime
Rate. The Index is not necessarily the lowest rate charged by Lender on its
loans. If the Index becomes unavailable during the term of this Agreement,
Lender may designate a substitute index after notifying Borrower. Lender will
tell Borrower the current Index rate upon Borrower’s request. The interest rate
change will not occur more often than each day. Borrower understands that Lender
may make loans based on other rates as well. The Index currently is 3.25%. The
interest rate to be applied to the unreimbursed amount of drawn Letters of
Credit will be at a rate of 3.00 percentage points over the Index, resulting in
an initial rate of 6.25%. NOTICE: Under no circumstances will the effective rate
of interest under this Agreement be more than the maximum rate allowed by
applicable law.
     “Insolvency Proceeding” is any proceeding by or against any Person under
the United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.
     “Interest Expense” means for any fiscal period, interest expense (whether
cash or non-cash) determined in accordance with GAAP for the relevant period
ending on such date, including, in any event, interest expense with respect to
any Loan and other Indebtedness of Borrower and its Subsidiaries, including,
without limitation or duplication, all commissions, discounts, or related
amortization and other fees and charges with respect to letters of credit and
bankers’ acceptance financing and the net costs associated with interest rate
swap, cap, and similar arrangements, and the interest portion of any deferred
payment obligation (including leases of all types).
     “Interest Payment Date” means, with respect to any LIBOR Advance, the last
day of each Interest Period applicable to such LIBOR Advance and, with respect
to Prime Rate Advances, the first (1st) day of each month (or, if the first day
of the month does not fall on a Business Day, then on the first Business Day
following such date), and each date a Prime Rate Advance is converted into a
LIBOR Advance to the extent of the amount converted to a LIBOR Advance.
     “Interest Period” means, with respect to each LIBOR Advance, a period
commencing on the date of the making of such LIBOR Advance and ending 1, 2, 3,
or 6 months thereafter, in each case as Borrower may elect in the applicable
Notice of Borrowing or Notice of Conversion/Continuation or as Borrower may be
deemed to have elected; provided, however, that (a) if any Interest Period would
end on a day that is not a Business Day, such Interest Period shall be extended
(subject to clauses (c) and (d) below) to the next succeeding Business Day,
(b) interest shall accrue at the applicable rate based upon the LIBOR Rate from
and including the first day of each Interest Period to, but excluding, the day
on which any Interest Period expires, (c) with respect to an Interest Period
that begins on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the calendar month at the end of
such Interest Period), the Interest Period shall end on the last Business Day of
the calendar month that is 1, 2, 3 or 6 months after the date on which the
Interest Period began, as applicable, and (d) Borrower may not elect an Interest
Period which will end after the Revolving Line Maturity Date.
     “Interest Rate Determination Date” means each date for calculating the
LIBOR Rate for purposes of determining the interest rate in respect of an
Interest Period. The Interest Rate Determination Date shall be the second
Business Day prior to the first day of the related Interest Period for a LIBOR
Advance.
     “Inventory” is all “inventory” as defined in the Code in effect on the date
hereof with such additions to such term as may hereafter be made, and includes
without limitation all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products, including without
limitation such inventory as is temporarily out of Borrower’s custody or
possession or in transit and including any returned goods and any documents of
title representing any of the above.
     “Investment” is any beneficial ownership interest in any Person (including
stock, partnership interest or other securities), and any loan, advance or
capital contribution to any Person.
     “Lender” is defined in the preamble hereof.

5



--------------------------------------------------------------------------------



 



     “Lender Expenses” are all audit fees and expenses, costs, and expenses
(including reasonable attorneys’ fees and expenses) for preparing, amending,
negotiating, defending and enforcing the Loan Documents (including, without
limitation, those incurred in connection with appeals or Insolvency Proceedings)
or otherwise incurred with respect to Borrower.
     “Letter of Credit” means a standby letter of credit issued by Lender or
another institution based upon an application, guarantee, indemnity, warranty or
similar agreement on the part of Lender as set forth in Section 2.1.2, which
definition specifically excludes the Permitted Comerica Letters of Credit.
     “Letter of Credit Application” is defined in Section 2.1.2(a).
     “Letter of Credit Availability Amount” means (i) Fourteen Million Eight
Hundred Fifty Thousand Dollars ($14,850,000) minus (ii) the outstanding
principal amount of all Advances minus (iii) the face amount of all outstanding
Letters of Credit (including drawn but unreimbursed Letters of Credit).
     “LIBOR Rate” means, as of the date of determination thereof, the rate per
annum determined as the sum of:
          (a) the quotient of (i) Base LIBOR for the relevant Interest Period,
divided by (ii) the number equal to one hundred percent (100%) minus the LIBOR
Reserve Percentage as of such date; plus
          (b) 1.3750 percentage points.
The LIBOR Rate shall be adjusted automatically on the effective date of any
change in the LIBOR Reserve Percentage, such adjustment to affect any LIBOR
Advance outstanding on such effective date. Each determination of a LIBOR Rate
by Lender shall be conclusive and final in the absence of manifest error.
NOTICE: Under no circumstances will the effective rate of interest under this
Agreement be more than the maximum rate allowed by applicable law.
     “LIBOR Advance” means each Advance that bears interest at the LIBOR Rate.
The initial LIBOR Advance must be for a minimum of $500,000 and in integral
multiples of One Hundred Thousand Dollars ($100,000) in excess thereof. Each
subsequent LIBOR Advance must be in a minimum amount of One Hundred Thousand
Dollars ($100,000) and in integral multiples of One Hundred Thousand Dollars
($100,000) in excess thereof.
     “LIBOR Reserve Percentage” means, on any day, the maximum percentage
prescribed by the Board of Governors of the Federal Reserve System (or any
successor governmental authority) for determining the reserve requirements
(including any basic, supplemental, marginal, or emergency reserves) that are in
effect on such date with respect to eurocurrency funding (currently referred to
as “eurocurrency liabilities”) of Lender, but so long as Lender is not required
or directed under applicable regulations to maintain such reserves, the LIBOR
Reserve Percentage shall be zero.
     “Lien” is a claim, mortgage, deed of trust, levy, charge, pledge, security
interest or other encumbrance of any kind, whether voluntarily incurred or
arising by operation of law or otherwise against any property.
     “Loan” means each Advance, loan and financial accommodation from Lender to
Borrower, whether now existing or hereafter arising and however evidenced,
including those Advances, loans, Letters of Credit and financial accommodations
described herein or described on any exhibit or schedule attached to this
Agreement from time to time.
     “Loan Documents” are, collectively, this Agreement, the Comerica Control
Agreement, the Diligence Certificate, each Letter of Credit Application and
Letter of Credit, the Alternative Dispute Resolution Agreements, the Notice of
Insurance Requirements, Agreement to Provide Insurance, Authorized Signatories
and MIFT Agreement, any note, or notes or guaranties or security agreement
executed by Borrower or any Guarantor, and any other present or future agreement
between Borrower any Guarantor and/or for the benefit of Lender in connection
with this Agreement, all as amended, restated, or otherwise modified.

6



--------------------------------------------------------------------------------



 



     “Material Adverse Change” is (a) a material impairment in the perfection or
priority of Lender’s Lien in the Collateral or in the value of such Collateral;
(b) a material adverse change in the business, operations, or condition
(financial or otherwise) of Borrower; or (c) a material impairment of the
prospect of repayment of any portion of the Obligations.
     “Material Indebtedness” is any Indebtedness the principal amount of which
is equal to or greater than $1,000,000.
     “Net Income” means, as calculated on a consolidated basis for Borrower and
its Subsidiaries for any period as at any date of determination, the net profit
(or loss), after provision for taxes, of Borrower and its Subsidiaries for such
period taken as a single accounting period.
     “Notice of Borrowing” means a notice given by Borrower to Lender in
accordance with Section 3.2(a), substantially in the form of Exhibit B, with
appropriate insertions.
     “Notice of Conversion/Continuation” means a notice given by Borrower to
Lender in accordance with Section 3.5, substantially in the form of Exhibit C,
with appropriate insertions.
     “Obligations” are any Credit Party’s obligation to pay when due any debts,
principal, interest, Lender Expenses and other amounts any Credit Party owes
Lender now or later, whether under this Agreement or any other of the Loan
Documents, or otherwise, including, without limitation, all obligations relating
to letters of credit (including reimbursement obligations for drawn and undrawn
letters of credit), deposit accounts, cash management services, and foreign
exchange contracts, if any, and including interest accruing after Insolvency
Proceedings begin and debts, liabilities, or obligations of any Credit Party
assigned to Lender, and the performance of any Credit Party’s duties under the
Loan Documents.
     “Organizational Documents” are, for any Person, such Person’s formation
documents, as certified with the Secretary of State of such Person’s state of
formation on a date that is no earlier than 30 days prior to the date hereof,
and, (a) if such Person is a corporation, its bylaws in current form, (b) if
such Person is a limited liability company, its limited liability company
agreement (or similar agreement), and (c) if such Person is a partnership, its
partnership agreement (or similar agreement), each of the foregoing with all
current amendments or modifications thereto.
     “Osmotic Power” means Osmotic Power, Inc., a Delaware corporation and a
wholly-owned subsidiary of Borrower.
     “Permitted Comerica Letters of Credit” means the standby letters of credit
issued by Comerica Bank described on Exhibit F hereto.
     “Permitted Distributions” means:
          (a) distributions or dividends consisting solely of Borrower’s capital
stock;
          (b) purchases of capital stock in connection with the exercise of
stock options or stock appreciation rights by way of cashless exercise or in
connection with the satisfaction of withholding tax obligations;
          (c) purchases of fractional shares of capital stock arising out of
stock dividends, splits or combinations or business combinations;
          (d) distributions or dividends from Borrower’s Subsidiaries to
Borrower or to any of Borrower’s Subsidiaries;

7



--------------------------------------------------------------------------------



 



          (e) purchases of capital stock of Borrower from officers, directors or
employees of Borrower and its Subsidiaries under the terms of applicable
purchase agreements in an aggregate amount of up to $250,000 per year; and
          (f) other purchases of capital stock of Borrower in the aggregate
amount of up to $5,000,000.
     “Permitted Indebtedness” is:
          (a) Permitted Comerica Letters of Credit;
          (b) Borrower’s Indebtedness to Lender under this Agreement and any
other Loan Document;
          (c) Subordinated Debt;
          (d) unsecured Indebtedness to trade creditors incurred in the ordinary
course of business;
          (e) guaranties of Permitted Indebtedness;
          (f) Indebtedness incurred as a result of endorsing negotiable
instruments received in the ordinary course of business;
          (g) Indebtedness between Borrower and any Guarantor;
          (h) capitalized leases and purchase money Indebtedness not to exceed
$1,000,000 in the aggregate in any fiscal year secured by Permitted Liens;
          (i) Indebtedness specifically disclosed to, and specifically approved
by, Lender in writing on or prior to the date of this Agreement; and
          (j) refinanced Permitted Indebtedness, provided that the amount of
such Indebtedness is not increased except by an amount equal to a reasonable
premium or other reasonable amount paid in connection with such refinancing and
by an amount equal to any existing, but unutilized, commitment thereunder.
     “Permitted Investments” are:
          (a) Investments existing on the date hereof and specifically disclosed
in writing to Lender;
          (b) (i) marketable direct obligations issued or unconditionally
guaranteed by the United States or its agencies maturing within 3 years from its
acquisition, (ii) commercial paper maturing no more than 1 year after its
creation and having the highest rating from either Standard & Poor’s Corporation
or Moody’s Investors Service, Inc., and (iii) Lender’s certificates of deposit
maturing no more than 2 years after issue;
          (c) Investments in or to Borrower or any Guarantor;
          (d) Investments consisting of Deposit Accounts in the name of Borrower
or any Guarantor so long as Lender has a first priority, perfected security
interest in such Deposit Accounts;
          (e) Investments consisting of extensions of credit to Borrower’s or a
Guarantor’s customers in the nature of accounts receivable, prepaid royalties or
notes receivable arising from the sale or lease of goods, provision of services
or licensing activities of Borrower;
          (f) Investments acquired in exchange for any other Investments in
connection with or as a result of a bankruptcy, workout, reorganization or
recapitalization;

8



--------------------------------------------------------------------------------



 



          (g) Investments acquired as a result of a foreclosure with respect to
any secured Investment; and
          (h) other Investments, if, on the date of incurring any Investments
pursuant to this clause (h), the outstanding aggregate amount of all Investments
incurred pursuant to this clause (h) does not exceed $3,000,000 (not including
the value of consideration in transactions under Section 7.3).
     “Permitted Liens” are:
          (a) the Lien arising from the pledge of cash pursuant to the Comerica
Control Agreement to secure the Permitted Comerica Letters of Credit;
          (b) (i) Liens securing Permitted Indebtedness described under clauses
(b) and (i) of the definition of “Permitted Indebtedness” or (ii) Liens arising
under this Agreement or other Loan Documents;
          (c) Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, provided that no notice of
any such Lien has been filed or recorded under the Internal Revenue Code of
1986, as amended, and the Treasury Regulations adopted thereunder;
          (d) Liens (including with respect to capital leases) (i) on property
(including accessions, additions, parts, replacements, fixtures, improvements
and attachments thereto, and the proceeds thereof) acquired or held by Borrower
or its Subsidiaries incurred for financing such property (including accessions,
additions, parts, replacements, fixtures, improvements and attachments thereto,
and the proceeds thereof) other than Accounts, and Inventory, or (ii) existing
on property (and accessions, additions, parts, replacements, fixtures,
improvements and attachments thereto, and the proceeds thereof) when acquired
other than Accounts and Inventory, if the Lien is confined to such property
(including accessions, additions, parts, replacements, fixtures, improvements
and attachments thereto, and the proceeds thereof);
          (e) Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness it secures may not
increase;
          (f) leases or subleases of real property granted in the ordinary
course of business, and leases, subleases, non-exclusive licenses or sublicenses
of property (other than real property or intellectual property) granted in the
ordinary course of Borrower’s business, if the leases, subleases, licenses and
sublicenses do not prohibit granting Lender a security interest;
          (g) non-exclusive license of intellectual property granted to third
parties in the ordinary course of business;
          (h) leases or subleases granted in the ordinary course of Borrower’s
business, including in connection with Borrower’s leased premises or leased
property;
          (i) Liens arising from attachments or judgments, orders, or decrees in
circumstances not constituting an Event of Default under Sections 8.4 and 8.7;
          (j) Liens in favor of other financial institutions arising in
connection with Borrower’s deposit or securities accounts held at such
institutions, provided that such accounts are permitted to be established at
such institutions under Section 6.5 hereof;
          (k) Liens of carriers, warehousemen, suppliers, or other Persons that
are possessory in nature arising in the ordinary course of business so long as
such Liens attach only to Inventory and which are not

9



--------------------------------------------------------------------------------



 



delinquent or remain payable without penalty or which are being contested in
good faith and by appropriate proceedings which proceedings have the effect of
preventing the forfeiture or sale of the property subject thereto;
          (l) Liens to secure payment of workers’ compensation, employment
insurance, old-age pensions, social security and other like obligations incurred
in the ordinary course of business (other than Liens imposed by ERISA);
          (m) Liens not otherwise permitted, provided that (i) the amount of all
such Liens is not in excess of $250,000 (with any such Lien valued as the amount
of the obligation secured by such Lien), (ii) such Liens are subordinate in
priority to Lender’s Lien hereunder and (iii) no Event of Default is otherwise
caused thereby.
     “Person” is any individual, sole proprietorship, partnership, limited
liability company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.
     “Prime Rate Advance” means an Advance that bears interest based on the
Index, The initial Prime Rate Advance must be for a minimum of $500,000 and in
integral multiples of One Hundred Thousand Dollars ($100,000) in excess thereof.
Each subsequent Prime Rate Advance must be in a minimum amount of One Hundred
Thousand Dollars ($100,000) and in integral multiples of One Hundred Thousand
Dollars ($100,000) in excess thereof.
     “Regulatory Change” means, with respect to Lender, any change on or after
the date of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the adoption or making on or after such
date of any interpretations, directives, or requests applying to a class of
lenders including Lender, of or under any United States federal or state, or any
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
     “Requirement of Law” is as to any Person, the organizational or governing
documents of such Person, and any law (statutory or common), treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
     “Responsible Officer” is any of the Chief Executive Officer, President, or
Chief Financial Officer of Borrower.
     “Revolving Availability Amount” means Ten Million Dollars ($10,000,000).
     “Revolving Line of Credit” is defined in Section 2.1.1(a).
     “Revolving Line Maturity Date” is December 31, 2009.
     “Security Agreement” is that certain Security Agreement executed by
Guarantors in favor of Lender.
     “Subordinated Debt” is (a) Indebtedness incurred by Borrower subordinated
to Borrower’s Indebtedness owed to Lender and which is reflected in a written
agreement in a manner and form reasonably acceptable to Lender and approved by
Lender in writing, and (b) to the extent the terms of subordination do not
change adversely to Lender, refinancings, refundings, renewals, amendments or
extensions of any of the foregoing.
     “Subsidiary” means, with respect to any Person, any Person of which more
than 50.0% of the voting stock or other equity interests (in the case of Persons
other than corporations) is owned or controlled directly or indirectly by such
Person or one or more of Affiliates of such Person.

10



--------------------------------------------------------------------------------



 



     “Tangible Net Worth” is, on any date, the consolidated total assets of
Borrower and its Subsidiaries minus (a) any amounts attributable to
(i) goodwill, (ii) intangible items including unamortized debt discount and
expense, patents, trade and service marks and names, copyrights and research and
development expenses except prepaid expenses, (iii) notes, accounts receivable
and other obligations owing to Borrower from its officers or other Affiliates,
and (iv) reserves not already deducted from assets, minus (b) Total Liabilities.
     “Total Availability Amount” is $15,000,000.
     “Total Liabilities” is on any day, obligations that should, under GAAP, be
classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.
     “Transfer” is defined in Section 7.1.
SECTION 2
LOAN; PAYMENT TERMS
     2.1 Promise to Pay. Borrower hereby unconditionally promises to pay Lender
the outstanding principal amount of all Loans and accrued and unpaid interest
thereon as and when due in accordance with this Agreement.
     2.1.1 Revolving Line of Credit.
          (a) Availability. Subject to the terms and conditions of this
Agreement, Lender shall make Advances not exceeding the Revolving Availability
Amount. Each Advance will, at Borrower’s option in accordance with the terms of
this Agreement, be either in the form of a Prime Rate Advance or a LIBOR
Advance. No more than six (6) LIBOR Advances may be outstanding at any time.
Amounts borrowed hereunder may be repaid and, prior to the Revolving Line
Maturity Date, reborrowed, subject to the applicable terms and conditions
precedent herein. The credit facility described in this Section 2.1.1 is
referred to as the “Revolving Line of Credit”.
          (b) Termination; Repayment. The Revolving Line of Credit terminates on
the Revolving Line Maturity Date, when the principal amount of all Advances, the
unpaid interest thereon, and all other Obligations relating to the Revolving
Line of Credit shall be immediately due and payable.
     2.1.2 Letters of Credit Sublimit.
          (a) As part of the Revolving Line of Credit, Lender shall issue or
have issued Letters of Credit for Borrower’s account. Such aggregate amounts
utilized hereunder shall at all times reduce the amount otherwise available for
Advances under the Revolving Line of Credit. The amount of the Letters of Credit
outstanding at any one time (including the drawn and unreimbursed amounts of the
Letters of Credit) may not exceed the Letter of Credit Availability Amount. If,
on the Revolving Line Maturity Date, there are any outstanding Letters of
Credit, then on such date Borrower shall provide to Lender cash collateral in an
amount equal to 101% of the face amount of all such Letters of Credit plus all
interest, fees, and costs due or to become due in connection therewith (as
estimated by Lender in its good faith business judgment), to secure all of the
Obligations relating to said Letters of Credit. All Letters of Credit shall be
in form and substance acceptable to Lender in its sole discretion and shall be
subject to the terms and conditions of Lender’s standard application and letter
of credit agreement, the forms of which may vary from time to time although a
sample form is attached hereto as Exhibit E (the “Letter of Credit
Application”). Borrower agrees to execute any further documentation in
connection with the Letters of Credit as Lender may reasonably request. Borrower
further agrees to be bound by the regulations and interpretations of the issuer
of any Letters of Credit guarantied by Lender and opened for Borrower’s account
or by Lender’s interpretations of any Letter of Credit issued by Lender for
Borrower’s account and Borrower understands and agrees that Lender shall not be
liable for any error, negligence, or mistake, whether of omission or commission,
in following Borrower’s instructions or those contained in the Letters of Credit
or any modifications, amendments, or supplements thereto.

11



--------------------------------------------------------------------------------



 



          (b) Except as provided in the following sentence, all Letters of
Credit will have an initial maturity of no more than one year, renewable
annually, if timely requested by Borrower and permitted by Lender in Lender’s
sole discretion, for additional one-year periods up to a total maximum maturity
of five years. A Letter of Credit that is not subject to annual renewal at
Lender’s discretion may have a maturity longer than one year and less than or
equal to five years, but the aggregate face amount of all such Letters of Credit
(including the accrued and unreimbursed amounts of such Letters of Credit) may
not exceed $5,000,000.
          (c) The obligation of Borrower to immediately reimburse Lender for
drawings made under Letters of Credit shall be absolute, unconditional, and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement, such Letters of Credit, and the Letter of Credit Application.
          (d) Borrower may request that Lender issue a Letter of Credit payable
in a Foreign Currency. If a demand for payment is made under any such Letter of
Credit, Lender shall treat such demand as an Advance to Borrower of the
equivalent of the amount thereof (plus fees and charges in connection therewith
such as wire, cable, SWIFT or similar charges) in Dollars at the then-prevailing
rate of exchange in New York, New York, for sales of the Foreign Currency for
transfer to the country issuing such Foreign Currency.
          (e) Borrower agrees that (i) any sum drawn under a Letter of Credit
that has not been immediately repaid when due may, at the option of Lender, be
deemed an Advance and added to the principal amount outstanding under this
Agreement and (ii) that such Advance will bear interest at a floating rate equal
to 3.00 percentage points over the Index, which interest shall be payable
monthly in accordance with Section 2.3(f) below.
     2.2 Overadvances. If at any time the Loans under Section 2.1.1 exceed the
Revolving Availability Amount, then Borrower must immediately pay to Lender in
cash such excess and Lender will apply such cash amount to repay outstanding
Advances. If at any time the aggregate amount of all Loans outstanding,
including drawn and undrawn Letters of Credit, exceeds the Letter of Credit
Availability Amount, Borrower must immediately pay to Lender in cash such excess
amount (the “Overadvance Amount”). Lender will then apply the Overadvance Amount
to repay outstanding Advances so that the outstanding Advances are no more than
the Revolving Availability Amount and deposit the remaining portion of the
Overadvance Amount in a blocked, segregated deposit account as security for the
Obligations, including Contingent Obligations. Borrower may apply, no more often
than once per calendar month, for a return of the cash on deposit in the blocked
account and Lender must return the portion of such cash amount that exceeds the
Overadvance Amount, as the Overadvance Amount is calculated by Lender as of the
time of Borrower’s application.
     2.3 Payment of Interest on the Loans.
          (a) Interest Rate. Subject to Section 2.3(b) and unless otherwise
stated, each Advance shall bear interest on the outstanding principal amount
thereof from the date when made, continued or converted until paid in full at a
rate per annum equal to the Index or the LIBOR Rate, as the case may be.
Pursuant to the terms hereof, interest on each Advance shall be paid in arrears
on each Interest Payment Date. Interest shall also be paid on the date of any
prepayment of any Advance pursuant to this Agreement for the portion of any
Advance so prepaid and upon payment (including prepayment) in full thereof. All
accrued but unpaid interest on the Advances shall be due and payable on the
Revolving Line Maturity Date.
          (b) Default Rate. If any Event of Default shall occur, including
failure to pay upon final maturity, Lender, at its option, may, if permitted
under applicable law, increase the interest rate otherwise payable hereunder by
3.000 percentage points. Specifically and without limiting the previous
sentence, on and after the expiration of any Interest Period applicable to any
LIBOR Advance outstanding on the date of occurrence of an Event of Default or
acceleration of the Obligations, the Effective Amount of such LIBOR Advance
shall, during the continuance of such Event of Default or after acceleration,
bear interest at a rate per annum equal to the Index plus 5.000 percentage
points. The interest rate will not exceed the maximum rate permitted by
applicable law (the “Default Rate”). Payment or acceptance of the increased
interest rate provided in this Section 2.3(b) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Lender.

12



--------------------------------------------------------------------------------



 



          (c) Adjustment to Interest Rate. Changes to the interest rate of any
Loan based on changes to the Index shall be effective on the effective date of
any change to the Index and to the extent of any such change.
          (d) Interest Rate Basis. The annual interest rate under this Agreement
is computed on a 365/360 basis; that is, by applying the ratio of the annual
interest rate over a year of 360 days, multiplied by the outstanding principal
balance, multiplied by the actual number of days the principal balance is
outstanding.
          (e) Debit of Accounts. Lender may debit any of Borrower’s deposit
accounts, including the Designated Deposit Account, for principal and interest
payments or any other amounts Borrower owes Lender if not paid in full when due,
including interest, fees, and costs due or to become due in connection with any
Letter of Credit. These debits shall not constitute a set-off.
          (f) Payments. Unless otherwise provided, interest is payable monthly
on the first calendar day of each month. Payments of principal and/or interest
received after 12:00 p.m. Pacific time are considered received at the opening of
business on the next Business Day. When a payment is due on a day that is not a
Business Day, the payment is due the next Business Day and additional fees or
interest, as applicable, shall continue to accrue.
     2.4 Fees. Borrower shall pay to Lender:
          (a) Commitment Fee. A fully earned, non-refundable commitment fee of
$37,500 equal to one quarter of one percent (0.25%) of the Total Availability
Amount, on the date hereof; and
          (b) Letter of Credit Fee. Lender’s customary fees and expenses for the
issuance or renewal of Letters of Credit, including, without limitation, local
issuance fees, a Letter of Credit Fee of one percent (1.00%) per annum of the
face amount of each Letter of Credit issued, upon the issuance, each anniversary
of the issuance, and the renewal of such Letter of Credit by Lender; and
          (c) Late Charge. If a payment is 15 days or more late, Borrower will
be charged 5.000 % of the regularly scheduled payment or $35.00, whichever is
greater.
          (d) Dishonored Item Fee. Borrower will pay a fee to Lender of $35.00
if Borrower makes a payment on any Loan and the check or preauthorized charge
with which Borrower pays is later dishonored.
          (e) Lender Expenses. All Lender Expenses (including reasonable
attorneys’ fees and expenses, plus expenses, for documentation and negotiation
of this Agreement) incurred through and after the date hereof, when due.
SECTION 3
CONDITIONS OF LOANS
     3.1 Conditions Precedent to Initial Loan. Lender’s obligation to make the
initial Loan is subject to the condition precedent that Borrower shall, on or
before January 9, 2009, consent to or have delivered, in form and substance
satisfactory to Lender, such documents, and completion of such other matters, as
Lender may reasonably deem necessary or appropriate, including, without
limitation:
          (a) duly executed original signatures to the Loan Documents to which
it is a party;
          (b) duly executed original signatures to the Security Agreement and
Alternative Dispute Resolution Agreements;
          (c) its Organizational Documents and a good standing certificate of
Borrower certified by the Secretary of State of the State of Delaware as of a
date no earlier than thirty (30) days prior to the date hereof;

13



--------------------------------------------------------------------------------



 



          (d) Organizational Documents and a good standing certificate for each
Guarantor certified by the Secretary of State of the State of Delaware as of a
date no earlier than thirty (30) days prior to the date hereof;
          (e) duly executed original signatures to the completed Borrowing
Resolutions for Borrower;
          (f) the Comerica Control Agreement duly executed by Borrower, Comerica
Bank and Lender;
          (g) evidence that (i) the Liens (other than the Liens evidenced or
authorized by the Comerica Control Agreement) securing Indebtedness owed by
Borrower to Comerica Bank will be terminated and (ii) the documents and/or
filings evidencing the perfection of such Liens, including without limitation
any financing statements and/or control agreements, have or will, concurrently
with the initial Loan, be terminated.
          (h) certified copies, dated as of a recent date, of financing
statement searches, as Lender shall request, accompanied by written evidence
(including any UCC termination statements) that the Liens indicated in any such
financing statements either constitute Permitted Liens or have been or, in
connection with the initial Loan, will be terminated or released;
          (i) the Diligence Certificate executed by Borrower;
          (j) the duly executed original signatures to the Guaranty, together
with the completed Borrowing Resolutions for each Guarantor;
          (k) evidence satisfactory to Lender that the insurance policies
required by Section 6.4 hereof are in full force and effect, together with
appropriate evidence showing loss payable and/or additional insured clauses or
endorsements in favor of Lender;
          (l) the completion of the Diligence Review with results satisfactory
to Lender in its sole and absolute discretion; and
          (m) payment of the fees and Lender Expenses then due as specified in
Section 2.4 hereof.
     3.2 Conditions Precedent to all Loans. Lender’s obligations to make each
Loan, including the initial Loan, is subject to the following:
          (a) except as otherwise provided in Section 3.4, timely receipt of an
executed Notice of Borrowing (in the case of an Advance) or a Letter of Credit
Application (in the case of Letters of Credit);
          (b) the representations and warranties in Section 5 shall be true in
all material respects on the date of the Notice of Borrowing / Letter of Credit
Application and on the Funding Date of each Loan; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or result from the Loan. Each Loan is Borrower’s
representation and warranty on that date that the representations and warranties
in Section 5 remain true in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and
          (c) in Lender’s sole discretion, there has not been a Material Adverse
Change.
     3.3 Covenant to Deliver. Borrower agrees to deliver to Lender each item
required to be delivered to Lender under this Agreement as a condition to any
Loan. Borrower expressly agrees that the extension of a Loan

14



--------------------------------------------------------------------------------



 



prior to the receipt by Lender of any such item shall not constitute a waiver by
Lender of Borrower’s obligation to deliver such item, and any such extension in
the absence of a required item shall be in Lender’s sole discretion.
     3.4 Procedure for the Borrowing of Advances. Subject to the prior
satisfaction of all other applicable conditions to the making of an Advance set
forth in this Agreement, each Advance shall be made upon Borrower’s irrevocable
written notice delivered to Lender in the form of a Notice of Borrowing, each
executed by a Responsible Officer of Borrower or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due. Lender may rely on any telephone notice given by a person whom Lender
believes is a Responsible Officer or designee. Borrower will indemnify Lender
for any loss Lender suffers due to such reliance. Such Notice of Borrowing must
be received by Lender prior to 11:00 a.m. Pacific time, (i) at least three
(3) Business Days prior to the requested Funding Date, in the case of LIBOR
Advances, and (ii) at least one (1) Business Day prior to the requested Funding
Date, in the case of Prime Rate Advances, specifying:
          (a) whether the Advance is to be comprised of LIBOR Advances or Prime
Rate Advances
          (b) the amount of the Advance, which, if such Advance is the initial
LIBOR Advance or the initial Prime Rate Advance, such Advance must be in an
aggregate minimum principal amount of $500,000 or in any integral multiple of
$100,000 in excess thereof; otherwise the minimum Advance amount is $100,000 or
in any integral multiple of $100,000 in excess thereof;
          (c) the requested Funding Date; and
          (d) the duration of the Interest Period applicable to any such LIBOR
Advances included in such notice; provided that if the Notice of Borrowing shall
fail to specify the duration of the Interest Period for any Advance comprised of
LIBOR Advances, such Interest Period shall be one (1) month.
The proceeds of all such Advances will then be made available to Borrower on the
Funding Date by Lender by transfer to the Designated Deposit Account and,
subsequently, by wire transfer to such other account as Borrower may instruct in
the Notice of Borrowing. No Advances shall be deemed made to Borrower, and no
interest shall accrue on any such Advance, until the related funds have been
deposited in the Designated Deposit Account.
     3.5 Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:
          (a) Determination of Applicable Interest Rate. As soon as practicable
on each Interest Rate Determination Date, Lender shall determine (which
determination shall, absent manifest error in calculation, be final, conclusive
and binding upon all parties) the interest rate that shall apply to the LIBOR
Advances for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to Borrower.
          (b) Inability to Determine Applicable Interest Rate. In the event that
Lender shall have determined (which determination shall be final and conclusive
and binding upon all parties hereto), on any Interest Rate Determination Date
with respect to any LIBOR Advance, that by reason of circumstances affecting the
London interbank market adequate and fair means do not exist for ascertaining
the interest rate applicable to such Advance on the basis provided for in the
definition of Base LIBOR, Lender shall on such date give notice (by facsimile or
by telephone confirmed in writing) to Borrower of such determination, whereupon
(i) no Advances may be made as, or converted to, LIBOR Advances until such time
as Lender notifies Borrower that the circumstances giving rise to such notice no
longer exist, and (ii) any Notice of Borrowing or Notice of
Conversion/Continuation given by Borrower with respect to Advances in respect of
which such determination was made shall be deemed to be rescinded by Borrower.
          (c) Compensation for Breakage or Non-Commencement of Interest Periods.
Borrower shall compensate Lender, upon written request by Lender (which request
shall set forth the manner and method of

15



--------------------------------------------------------------------------------



 



computing such compensation), for all reasonable losses, expenses and
liabilities, if any (including any interest paid by Lender to lenders of funds
borrowed by it to make or carry its LIBOR Advances and any loss, expense or
liability incurred by Lender in connection with the liquidation or re-employment
of such funds) such that Lender may incur: (i) if for any reason (other than a
default by Lender or due to any failure of Lender to fund LIBOR Advances due to
impracticability or illegality under Sections 3.6(d) and 3.6(e)) a borrowing or
a conversion to or continuation of any LIBOR Advance does not occur on a date
specified in a Notice of Borrowing or Notice of Conversion/Continuation, as the
case may be, or (ii) if any principal payment of any of its LIBOR Advances
occurs on a date prior to the last day of an Interest Period applicable to that
Advance.
          (d) Assumptions Concerning Funding of LIBOR Advances. Calculation of
all amounts payable to Lender under this Section 3.5 and otherwise under this
Agreement shall be made as though Lender had actually funded each of the
relevant LIBOR Advances through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to the definition of LIBOR Rate in an
amount equal to the amount of such LIBOR Advance and having a maturity
comparable to the relevant Interest Period; provided, however, that Lender may
fund each of its LIBOR Advances in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 3.5 and otherwise under this Agreement.
          (e) LIBOR Advances After Default. After the occurrence and during the
continuance of an Event of Default, (i) Borrower will have no right to have an
Advance be made or continued as, or converted to, a LIBOR Advance after the
expiration of any Interest Period then in effect for such Advance and
(ii) subject to the provisions of Section 3.5(c), any Notice of
Conversion/Continuation given by Borrower with respect to a requested
conversion/continuation that has not yet occurred shall be deemed to be
rescinded by Borrower and be deemed a request to convert or continue Advances
referred to therein as Prime Rate Advances.
     3.6 Additional Requirements/Provisions Regarding LIBOR Advances.
          (a) If for any reason (including voluntary or mandatory prepayment or
acceleration), Lender receives all or part of the principal amount of a LIBOR
Advance prior to the last day of the Interest Period for such Advance, Borrower
shall immediately notify Borrower’s account officer at Lender and, on demand by
Lender, pay Lender the amount (if any) by which (i) the additional interest
which would have been payable on the amount so received had it not been received
until the last day of such Interest Period exceeds (ii) the interest which would
have been recoverable by Lender by placing the amount so received on deposit in
the certificate of deposit markets, the offshore currency markets, or United
States Treasury investment products, as the case may be, for a period starting
on the date on which it was so received and ending on the last day of such
Interest Period at the interest rate determined by Lender in its reasonable
discretion. Lender’s determination as to such amount shall be conclusive absent
manifest error.
          (b) Borrower shall pay Lender, upon demand by Lender, from time to
time such amounts as Lender may determine to be necessary to compensate it for
any costs incurred by Lender that Lender determines are attributable to its
making or maintaining of any amount receivable by Lender hereunder in respect of
any Advances relating thereto (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), in each case resulting from
any Regulatory Change which:
               (i) changes the basis of taxation of any amounts payable to
Lender under this Agreement in respect of any Advances (other than changes which
affect taxes measured by or imposed on the overall net income of Lender by the
jurisdiction in which Lender has its principal office);
               (ii) imposes or modifies any reserve, special deposit or similar
requirements relating to any extensions of credit or other assets of, or any
deposits with, or other liabilities of Lender (including any Advances or any
deposits referred to in the definition of Base LIBOR); or
               (iii) imposes any other condition affecting this Agreement (or
any of such extensions of credit or liabilities).

16



--------------------------------------------------------------------------------



 



     Lender will notify Borrower of any event occurring after the date of this
Agreement which will entitle Lender to compensation pursuant to this Section 3.6
as promptly as practicable after it obtains knowledge thereof and determines to
request such compensation. Lender will furnish Borrower with a statement setting
forth the basis and amount of each request by Lender for compensation under this
Section 3.6. Determinations and allocations by Lender for purposes of this
Section 3.6 of the effect of any Regulatory Change on its costs of maintaining
its obligations to make Advances, of making or maintaining Advances, or on
amounts receivable by it in respect of Advances, and of the additional amounts
required to compensate Lender in respect of any Additional Costs, shall be
conclusive absent manifest error.
          (c) If Lender shall determine that the adoption or implementation of
any applicable law, rule, regulation, or treaty regarding capital adequacy, or
any change therein, or any change in the interpretation or administration
thereof by any governmental authority, central bank, or comparable agency
charged with the interpretation or administration thereof, or compliance by
Lender (or its applicable lending office) with any respect or directive
regarding capital adequacy (whether or not having the force of law) of any such
authority, central bank, or comparable agency, has or would have the effect of
reducing the rate of return on capital of Lender or any person or entity
controlling Lender (a “Parent”) as a consequence of its obligations hereunder to
a level below that which Lender (or its Parent) could have achieved but for such
adoption, change, or compliance (taking into consideration policies with respect
to capital adequacy) by an amount deemed by Lender to be material, then from
time to time, within fifteen (15) days after demand by Lender, Borrower shall
pay to Lender such additional amount or amounts as will compensate Lender for
such reduction. A statement of Lender claiming compensation under this Section
3.6(c) and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive absent manifest error.
          (d) If, at any time, Lender, in its sole and absolute discretion,
determines that (i) the amount of LIBOR Advances for periods equal to the
corresponding Interest Periods are not available to Lender in the offshore
currency interbank markets, or (ii) LIBOR Rate does not accurately reflect the
cost to Lender of lending the LIBOR Advances, then Lender shall promptly give
notice thereof to Borrower. Upon the giving of such notice, Lender’s obligation
to make the LIBOR Advances shall terminate; provided, however, Advances shall
not terminate if Lender and Borrower agree in writing to a different interest
rate applicable to LIBOR Advances.
          (e) If it shall become unlawful for Lender to continue to fund or
maintain any LIBOR Advances, or to perform its obligations hereunder, upon
demand by Lender, Borrower shall prepay the Advances in full with accrued
interest thereon and all other amounts payable by Borrower hereunder (including,
without limitation, any amount payable in connection with such prepayment
pursuant to Section 3.6(a)).
     3.7 Conversion and Continuation Elections.
          (a) So long as (i) no Event of Default exists; (ii) Borrower shall not
have sent any notice of termination of this Agreement; and (iii) Borrower shall
have complied with such customary procedures as Lender has established from time
to time for Borrower’s requests for LIBOR Advances, Borrower may, upon
irrevocable written notice to Lender,
               (i) elect to convert on any Business Day, Prime Rate Advances in
an amount equal to $100,000 or any integral multiple of $100,000 in excess
thereof into LIBOR Advances;
               (ii) elect to continue on any Interest Payment Date any LIBOR
Advances maturing on such Interest Payment Date (or any part thereof in an
amount equal to $100,000 or any integral multiple of $100,000 in excess
thereof); provided, that if the aggregate amount of LIBOR Advances shall have
been reduced, by payment, prepayment, or conversion of part thereof, to be less
than $100,000, such LIBOR Advances shall automatically convert into Prime Rate
Advances, and on and after such date the right of Borrower to continue such
Advances as, and convert such Advances into, LIBOR Advances shall terminate; or
               (iii) elect to convert on any Interest Payment Date any LIBOR
Advances maturing on such Interest Payment Date (or any part thereof in an
amount equal to $100,000 or any integral multiple of $100,000 in excess thereof)
into Prime Rate Advances.

17



--------------------------------------------------------------------------------



 



          (b) Borrower shall deliver a Notice of Conversion/Continuation in
accordance with Section 10 to be received by Lender prior to 11:00 a.m. Pacific
time at least (i) three (3) Business Days in advance of the Conversion Date or
Continuation Date, if any Advances are to be converted into or continued as
LIBOR Advances; and (ii) one (1) Business Day in advance of the Conversion Date,
if any Advances are to be converted into Prime Rate Advances, in each case
specifying the:
               (i) proposed Conversion Date or Continuation Date;
               (ii) aggregate amount of the Advances to be converted or
continued which, if any Advances are to be converted into or continued as LIBOR
Advances, shall be in an aggregate minimum principal amount of $100,000 or in
any integral multiple of $100,000 in excess thereof;
               (iii) nature of the proposed conversion or continuation; and
               (iv) duration of the requested Interest Period.
          (c) If upon the expiration of any Interest Period applicable to any
LIBOR Advances, Borrower shall have timely failed to select a new Interest
Period to be applicable to such LIBOR Advances, then at Lender’s option,
(i) Borrower shall be deemed to have selected the same Interest Period or a
one-month Interest Period to apply to those LIBOR Advances or (ii) Borrower
shall be deemed to have elected to convert such LIBOR Advances into Prime Rate
Advances.
          (d) Any LIBOR Advances shall, at Lender’s option, convert into Prime
Rate Advances in the event that (i) an Event of Default shall exist, or (ii) the
aggregate principal amount of the Prime Rate Advances which have been previously
converted to LIBOR Advances, or the aggregate principal amount of existing
Advances continued, as the case may be, at the beginning of an Interest Period
shall at any time during such Interest Period exceed the Revolving Availability
Amount. Borrower agrees to pay Lender, upon demand by Lender (or Lender may, at
its option, charge the Designated Deposit Account or any other account Borrower
maintains with Lender) any amounts required to compensate Lender for any loss
(including loss of anticipated profits), cost, or expense incurred by Lender, as
a result of the conversion of LIBOR Advances to Prime Rate Advances.
          (e) Notwithstanding anything to the contrary contained herein, Lender
shall not be required to purchase United States Dollar deposits in the London
interbank market or other applicable LIBOR market to fund any LIBOR Advances,
but the provisions hereof shall be deemed to apply as if Lender had purchased
such deposits to fund the LIBOR Advances.
SECTION 4
CREATION OF SECURITY INTEREST
     4.1 Grant of Security Interest. Borrower hereby grants Lender, to secure
the payment and performance in full of all of the Obligations, a continuing
security interest in, and pledges to Lender, the Collateral, wherever located,
whether now owned or hereafter acquired or arising, and all proceeds and
products thereof. Borrower represents, warrants, and covenants that the security
interest granted herein is and shall at all times continue to be a first
priority perfected security interest in the Collateral (subject only to
Permitted Liens that may have superior priority to Lender’s Lien under this
Agreement). If Borrower shall acquire a commercial tort claim, Borrower shall
promptly notify Lender in a writing signed by Borrower of the general details
thereof and grant to Lender in such writing a security interest therein and in
the proceeds thereof, all upon the terms of this Agreement, with such writing to
be in form and substance reasonably satisfactory to Lender.
     If this Agreement is terminated, Lender’s Lien in the Collateral shall
continue until the Obligations (other than inchoate indemnity obligations) are
repaid in full in cash. Upon payment in full in cash of the Obligations and at
such time as Lender’s obligation to make Loans has terminated, Lender shall, at
Borrower’s sole cost and expense, release its Liens in the Collateral and all
rights therein shall revert to Borrower.

18



--------------------------------------------------------------------------------



 



     4.2 Authorization to File Financing Statements. Borrower hereby authorizes
Lender to file financing statements, without notice to Borrower, with all
appropriate jurisdictions to perfect or protect Lender’s interest or rights
hereunder, including a notice that any disposition of the Collateral, by either
Borrower or any other Person, shall be deemed to violate the rights of Lender
under the Code.
SECTION 5
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants as follows:
     5.1 Due Organization, Authorization; Power and Authority. Borrower is duly
existing and in good standing in its jurisdiction of formation and is qualified
and licensed to do business and is in good standing in any jurisdiction in which
the conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
have a material adverse effect on Borrower’s business. In connection with this
Agreement, Borrower has delivered to Lender a complete certificate signed by
Borrower entitled Officer Certificate Legal Due Diligence (the “Diligence
Certificate”). Borrower represents and warrants to Lender that (a) Borrower’s
exact legal name is that indicated on the Diligence Certificate and on the
signature page hereof; (b) Borrower is an organization of the type and is
organized in the jurisdiction set forth in the Diligence Certificate; (c) the
Diligence Certificate accurately sets forth Borrower’s organizational
identification number or accurately states that Borrower has none; (d) the
Diligence Certificate accurately sets forth Borrower’s place of business, or, if
more than one, its chief executive office as well as Borrower’s mailing address
(if different than its chief executive office); (e) Borrower (and each of its
predecessors) has not, in the past five (5) years, changed its jurisdiction of
formation, organizational structure or type, or any organizational number
assigned by its jurisdiction; and (f) all other information set forth on the
Diligence Certificate pertaining to Borrower and each of its Subsidiaries is
accurate and complete (it being understood and agreed that Borrower may from
time to time update certain information in the Diligence Certificate after the
date hereof to the extent permitted by one or more specific provisions in this
Agreement).
     The execution, delivery and performance by Borrower of the Loan Documents
to which it is a party have been duly authorized, and do not (i) conflict with
any of Borrower’s Organizational Documents, (ii) contravene, conflict with,
constitute a default under or violate any material Requirement of Law,
(iii) contravene, conflict or violate any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets may be
bound or affected, (iv) require any action by, filing, registration, or
qualification with, or Governmental Approval from, any Governmental Authority
(except such Governmental Approvals which have already been obtained and are in
full force and effect or (v) constitute an event of default under any material
agreement by which Borrower is bound. Borrower is not in default under any
agreement to which it is a party or by which it is bound in which the default
could reasonably be expected to have a material adverse effect on Borrower’s
business.
     5.2 Collateral. Borrower has good title to, has rights in, and the power to
transfer each item of the Collateral upon which it purports to grant a Lien
hereunder, free and clear of any and all Liens except Permitted Liens. Borrower
has no deposit accounts other than the deposit accounts with Lender, the deposit
accounts, if any, described in the Diligence Certificate delivered to Lender in
connection herewith, or of which Borrower has given Lender notice and taken such
actions as are necessary to give Lender a perfected security interest therein.
The Accounts are bona fide, existing obligations of the Account Debtors.
     The Collateral is not in the possession of any third party bailee (such as
a warehouse) except as otherwise provided in the Diligence Certificate. None of
the components of the Collateral shall be maintained at locations other than as
provided in the Diligence Certificate or as Borrower has given Lender notice
pursuant to Section 7.2. In the event that Borrower, after the date hereof,
intends to store or otherwise deliver any portion of the Collateral with a fair
market value greater than $250,000 to a bailee, then Borrower will first receive
the written consent of Lender and such bailee must execute and deliver a bailee
agreement in form and substance satisfactory to Lender in its sole discretion.

19



--------------------------------------------------------------------------------



 



     Borrower is the sole owner of its intellectual property, except for
non-exclusive licenses granted to its customers in the ordinary course of
business. Each patent is valid and enforceable, and no part of the intellectual
property has been judged invalid or unenforceable, in whole or in part, and to
the best of Borrower’s knowledge, no claim has been made that any part of the
intellectual property violates the rights of any third party except to the
extent such claim could not reasonably be expected to have a material adverse
effect on Borrower’s business. Except as noted on the Diligence Certificate,
Borrower is not a party to, nor is bound by, any material license or other
agreement with respect to which Borrower is the licensee (a) that prohibits or
otherwise restricts Borrower from granting a security interest in Borrower’s
interest in such license or agreement or any other property, or (b) for which a
default under or termination of could interfere with the Lender’s right to sell
any Collateral. Borrower shall provide written notice to Lender within thirty
(30) days of entering or becoming bound by any such license or agreement (other
than over-the-counter software that is commercially available to the public).
Borrower shall take such steps as Lender requests to obtain the consent of, or
waiver by, any person whose consent or waiver is necessary for Lender to have
the ability in the event of a liquidation of any Collateral to dispose of such
Collateral in accordance with Lender’s rights and remedies under this Agreement
and the other Loan Documents.
     5.3 Litigation. There are no actions or proceedings pending or, to the
knowledge of the Responsible Officers, threatened in writing by or against
Borrower or any of its Subsidiaries involving more than Five Hundred Thousand
Dollars ($500,000).
     5.4 No Material Deviation in Financial Statements. All consolidated
financial statements for Borrower and any of its Subsidiaries delivered to
Lender fairly present in all material respects Borrower’s consolidated financial
condition and Borrower’s consolidated results of operations. There has not been
any material deterioration in Borrower’s consolidated financial condition since
the date of the most recent financial statements submitted to Lender.
     5.5 Solvency. The fair salable value of Borrower’s assets (including
goodwill minus disposition costs) exceeds the fair value of its liabilities;
Borrower is not left with unreasonably small capital after the transactions in
this Agreement; and Borrower is able to pay its debts (including trade debts) as
they mature.
     5.6 Regulatory Compliance. Borrower is not an “investment company” or a
company “controlled” by an “investment company” under the Investment Company
Act. Borrower is not engaged as one of its important activities in extending
credit for margin stock (under Regulations T and U of the Federal Reserve Board
of Governors). Borrower has complied in all material respects with the Federal
Fair Labor Standards Act. Neither Borrower nor any of its Subsidiaries is a
“holding company” or an “affiliate” of a “holding company” or a “subsidiary
company” of a “holding company” as each term is defined and used in the Public
Utility Holding Company Act of 2005. Borrower has not violated any laws,
ordinances or rules, the violation of which could reasonably be expected to have
a material adverse effect on its business. None of Borrower’s or any of its
Subsidiaries’ properties or assets has been used by Borrower or any Subsidiary
or, to the best of Borrower’s knowledge, by previous Persons, in disposing,
producing, storing, treating, or transporting any hazardous substance other than
legally. Borrower and each of its Subsidiaries have obtained all consents,
approvals and authorizations of, made all declarations or filings with, and
given all notices to, all Government Authorities that are necessary to continue
their respective businesses as currently conducted.
     5.7 Subsidiaries; Investments. Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.
     5.8 Tax Returns and Payments; Pension Contributions. Borrower has timely
filed all required tax returns and reports, and Borrower has timely paid all
foreign, federal, state and local taxes, assessments, deposits and contributions
owed by Borrower. Borrower may defer payment of any contested taxes, provided
that Borrower (a) in good faith contests its obligation to pay the taxes by
appropriate proceedings promptly and diligently instituted and conducted,
(b) notifies Lender in writing of the commencement of, and any material
development in, the proceedings, (c) posts bonds or takes any other steps
required to prevent the governmental authority levying such contested taxes from
obtaining a Lien upon any of the Collateral that is other than a “Permitted
Lien”. Borrower is unaware of any claims or adjustments proposed for any of
Borrower’s prior tax years which could result in additional taxes becoming due
and payable by Borrower. Borrower has paid all amounts necessary to fund all

20



--------------------------------------------------------------------------------



 



present pension, profit sharing and deferred compensation plans in accordance
with their terms, and Borrower has not withdrawn from participation in, and has
not permitted partial or complete termination of, or permitted the occurrence of
any other event with respect to, any such plan which could reasonably be
expected to result in any liability of Borrower, including any liability to the
Pension Benefit Guaranty Corporation or its successors or any other governmental
agency.
     5.9 Use of Proceeds. Borrower shall use the proceeds of the Loans for
purposes of issuing standby letters of credit, working capital and funding of
its general business requirements and not for personal, family or household
purposes.
     5.10 Full Disclosure. No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Lender,
as of the date such representation, warranty, or other statement was made, taken
together with all such written certificates and written statements given to
Lender, contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Lender that the projections
and forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).
SECTION 6
AFFIRMATIVE COVENANTS
     Borrower shall do all of the following:
     6.1 Government Compliance.
          (a) Maintain its and all its Subsidiaries’ legal existence and good
standing in their respective jurisdictions of formation and maintain
qualification in each jurisdiction in which the failure to so qualify would
reasonably be expected to have a material adverse effect on Borrower’s business
or operations. Borrower shall comply, and have each Subsidiary comply, with all
laws, ordinances and regulations to which it is subject, noncompliance with
which could reasonably be expected to have a material adverse effect on
Borrower’s business.
          (b) Obtain all of the Governmental Approvals necessary for the
performance by Borrower of its obligations under the Loan Documents to which it
is a party and the grant of a security interest to Lender in all of its
property. Borrower shall promptly provide copies of any such obtained
Governmental Approvals to Lender.
     6.2 Financial Statements, Reports, Certificates.
          (a) Deliver to Lender: (i) as soon as available, but no later than
five (5) days after filing with the Securities Exchange Commission, Borrower’s
10K, 10Q, and 8K reports; (ii) within 15 days before the end of each fiscal year
(except for fiscal year 2008, the forecast for which year may be delivered by
January 31, 2009), annual consolidated financial forecast for the following
fiscal year (on a quarterly basis) as approved by Borrower’s board of directors,
together with any related business forecasts used in the preparation of such
annual financial forecasts; (iii) a prompt report of any legal actions pending
or threatened against Borrower or any Subsidiary that could result in damages or
costs to Borrower or any Subsidiary of $500,000 or more; and (iv) budgets, sales
projections, operating plans or other financial information Lender reasonably
requests.
     Borrower’s 10K, 10Q, and 8K reports required to be delivered pursuant to
Section 6.2(a)(i) shall be deemed to have been delivered on the date on which
Borrower posts such report or provides a link thereto on Borrower’s or another
website on the Internet; provided, that Borrower shall provide paper copies to
Lender of the Compliance Certificates required by Sections 6.2(c) and (d).
Borrower need only deliver to Lender those 8K reports that are both relevant and
material to any Credit Party’s Obligations under this Agreement and/or any of
the Loan Documents.

21



--------------------------------------------------------------------------------



 



          (b) Within forty-five (45) days after the last day of each quarter,
deliver to Lender an aged listings of accounts receivable (by invoice date).
          (c) Within forty-five (45) days after the last day of each quarter,
deliver to Lender its quarterly financial statements together with a duly
completed Compliance Certificate signed by a Responsible Officer setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement.
          (d) Within ninety (90) days after Borrower’s fiscal year end, deliver
to Lender its audited financial statements together with a duly completed
Compliance Certificate signed by a Responsible Officer setting forth
calculations showing compliance with the financial covenants set forth in this
Agreement.
          (e) Allow Lender to audit Borrower’s Books, including Borrower’s
Inventory, at Borrower’s expense.
          (f) Promptly notify Lender of the occurrence of any Event of Default
and of any fact or circumstance that does not yet constitute an Event of Default
due to the applicability of a grace or cure period.
     6.3 Taxes; Pensions. Make, and cause each of its Subsidiaries to make,
timely payment of all foreign, federal, state, and local taxes or assessments
(other than taxes and assessments which Borrower is contesting pursuant to the
terms of Section 5.8 hereof) and shall deliver to Lender, on demand, appropriate
certificates attesting to such payments, and pay all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms.
     6.4 Insurance. Keep its business and the Collateral insured for risks and
in amounts standard for companies in Borrower’s industry and location and as
Lender may reasonably request. Insurance policies shall be in a form, with
companies, and in amounts that are satisfactory to Lender. All property policies
shall have a loss payable endorsement showing Lender as lender loss payee and
waive subrogation against Lender, and all liability policies shall show, or have
endorsements showing, Lender as an additional insured. All policies (or the loss
payable and additional insured endorsements) shall provide that the insurer
shall endeavor to give Lender at least twenty (20) days notice before canceling,
amending, or declining to renew its policy. At Lender’s request, Borrower shall
deliver certified copies of policies and evidence of all premium payments.
Proceeds payable under any policy shall, at Lender’s option, be payable to
Lender on account of the Obligations. Notwithstanding the foregoing, (a) so long
as no Event of Default has occurred and is continuing, Borrower shall have the
option of applying the proceeds of any casualty policy up to Five Hundred
Thousand Dollars ($500,000) with respect to any loss toward the replacement or
repair of destroyed or damaged property; provided that any such replaced or
repaired property (i) shall be of equal or like value as the replaced or
repaired Collateral and (ii) shall be deemed Collateral in which Lender has been
granted a first priority security interest, and (b) after the occurrence and
during the continuance of an Event of Default, all proceeds payable under such
casualty policy shall, at the option of Lender, be payable to Lender on account
of the Obligations. If Borrower fails to obtain insurance as required under this
Section 6.4 or to pay any amount or furnish any required proof of payment to
third persons and Lender, Lender may make all or part of such payment or obtain
such insurance policies required in this Section 6.4, and take any action under
the policies Lender deems prudent,
     6.5 Operating Accounts. Maintain its primary and its Subsidiaries’ primary
operating and other deposit accounts with Lender, which accounts shall represent
at least 75% of the dollar value of Borrower’s and such Subsidiaries’ deposit
accounts at all financial institutions. Borrower is not required to maintain its
securities accounts, brokerage accounts or commodities accounts with Lender.
     6.6 Financial Covenants.
     Borrower shall maintain at all times, to be tested as of the last day of
each quarter, unless otherwise noted, on a consolidated basis with respect to
Borrower and its Subsidiaries:

22



--------------------------------------------------------------------------------



 



          (a) Current Ratio. A ratio of (i) Current Assets less Encumbered Cash
to (ii) Current Liabilities less Cash Secured Letters of Credit of at least 2.50
to 1.0.
          (b) Debt/Tangible Net Worth Ratio. A ratio of Total Liabilities to
Tangible Net Worth of not more than 1.0 to 1.0.
          (c) Profitability. A minimum positive Net Income of $ 1 for each
fiscal year, to be tested as of the last day of each fiscal year.
     6.7 Protection and Registration of Intellectual Property Rights. Borrower
shall: (a) protect, defend and maintain the validity and enforceability of its
intellectual property material to Borrower’s business; (b) promptly advise
Lender in writing of material infringements of its intellectual property
material to Borrower’s business; and (c) not allow any intellectual property
material to Borrower’s business to be abandoned, forfeited or dedicated to the
public without Lender’s written consent.
     6.8 Litigation Cooperation. From the date hereof and continuing through the
termination of this Agreement, make available to Lender, without expense to
Lender, Borrower and its officers, employees and agents and Borrower’s Books, to
the extent that Lender may deem them reasonably necessary to prosecute or defend
any third-party suit or proceeding instituted by or against Lender with respect
to any Collateral or relating to Borrower.
     6.9 Additional Costs. The Borrower will pay Lender, on demand, for Lender’s
costs or losses arising from any statute or regulation or any request or
requirement of a regulatory agency, which is applicable to national banks. The
costs and losses will be allocated to the Obligations in a manner determined by
Lender, using any reasonable method. The costs include the following: (i) any
reserve or deposit requirements; and (ii) any capital requirements relating to
Lender’s assets and commitments for credit.
     6.10 Subsidiaries. Borrower must cause each Subsidiary organized under the
laws of the United States or under the laws of any State thereof and each
Subsidiary conducting business primarily within the United States to execute and
deliver to Lender either (i) a counterpart signature page to this Agreement or
(ii) an unlimited guaranty of the Obligations, which guaranty must be in form
and substance acceptable to Lender.
     6.11 Further Assurances. Execute any further instruments and take further
action as Lender reasonably requests to perfect or continue Lender’s Lien in the
Collateral or to effect the purposes of this Agreement.
SECTION 7
NEGATIVE COVENANTS
     Borrower shall not do any of the following without Lender’s prior written
consent:
     7.1 Dispositions. Convey, sell, lease, transfer or otherwise dispose of
(collectively “Transfer”), or permit any of its Subsidiaries to Transfer, all or
any part of its business or property, except for the following Transfers, which
Transfers (other than the Transfers permitted under subsections (d) and
(i) below) may not exceed $1,000,000, individually or in the aggregate:
          (a) Transfers in the ordinary course of business for reasonably
equivalent consideration;
          (b) Transfers to Borrower or a Guarantor from Borrower or any of its
Subsidiaries;
          (c) Transfers of property in connection with sale-leaseback
transactions;
          (d) Transfers of property with a aggregate value of up to $10,000,000
to the extent such property is exchanged for credit against, or proceeds are
promptly applied to, the purchase price of other property used or useful in the
business of Borrower or its Subsidiaries;

23



--------------------------------------------------------------------------------



 



          (e) Transfers constituting non-exclusive licenses and similar
arrangements for the use of the property of Borrower or its Subsidiaries in the
ordinary course of business and other non-perpetual licenses that may be
exclusive in some respects other than territory (and/or that may be exclusive as
to territory only in discreet geographical areas outside of the United States),
but that could not result in a legal transfer of Borrower’s title in the
licensed property;
          (f) Transfers otherwise permitted by the Loan Documents;

          (g) sales or discounting of delinquent accounts in the ordinary course
of business;
          (h) Transfers associated with the disposition of a Permitted
Investment; and
          (i) Transfers with an aggregate value of up to $10,000,000 in
connection with a permitted acquisition of a portion of the assets or rights
acquired.
     7.2 Changes in Business; Change in Control; Jurisdiction of Formation.
Engage in any material line of business other than those lines of business
conducted by Borrower and its Subsidiaries on the date hereof and any businesses
reasonably related, complementary or incidental thereto or reasonable extensions
thereof; permit or suffer any Change in Control. Borrower will not, without
prior written notice, change its jurisdiction of formation.
     7.3 Mergers or Acquisitions. Merge or consolidate, or permit any of its
Subsidiaries to merge or consolidate, with any Person other than with Borrower
or any Subsidiary, or acquire, or permit any of its Subsidiaries to acquire, all
or substantially all of the capital stock or property of a Person other than
Borrower or any Subsidiary, except where (a) no Event of Default has occurred
and is continuing or would result from such action during the term of this
Agreement, (b) Borrower is the surviving entity and (c) the total value of
consideration in such transaction, including assumption of debt, together with
all other such transactions occurring after the date of this agreement is less
than $10,000,000.
     7.4 Indebtedness. Create, incur, assume, or be liable for any Indebtedness,
or permit any Subsidiary to do so, other than Permitted Indebtedness.
     7.5 Encumbrance. Except for Permitted Liens, create, incur, allow, or
suffer any Lien on any of its property, including its intellectual property, or
assign or convey any right to receive income, including the sale of any
Accounts, or permit any of its Subsidiaries to do so, or permit any Collateral
not to be subject to the first priority security interest granted herein, or
enter into any agreement, document, instrument or other arrangement (except with
or in favor of Lender) with any Person which directly or indirectly prohibits or
has the effect of prohibiting Borrower or any Subsidiary from assigning,
mortgaging, pledging, granting a security interest in or upon, or encumbering
any of Borrower’s or any Subsidiary’s intellectual property, except as is
otherwise permitted in Section 7.1 hereof and the definition of “Permitted Lien”
herein.
     7.6 Distributions; Investments. (a) Pay any dividends or make any
distribution or payment or redeem, retire or purchase any capital stock other
than Permitted Distributions; or (b) directly or indirectly acquire or own any
Person, or make any Investment in any Person, other than Permitted Investments,
or permit any of its Subsidiaries to do so.
     7.7 Transactions with Affiliates. Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower except
for (a) transactions that are in the ordinary course of Borrower’s business,
upon fair and reasonable terms (when viewed in the context of any series of
transactions of which it may be a part, if applicable); or (b) transactions
among Borrower and Guarantors and among Guarantors so long as no Event of
Default exists or could result therefrom.
     7.8 Subordinated Debt. Make or permit any payment on or amendments of any
Subordinated Debt, except (a) payments pursuant to the terms of the Subordinated
Debt; (b) payments made with Borrower’s capital stock or other Subordinated
Debt; (c) amendments to Subordinated Debt so long as such Subordinated Debt
remains

24



--------------------------------------------------------------------------------



 



subordinated in right of payment to this Agreement and any Liens securing such
Subordinated Debt remain subordinate in priority to Lender’s Lien hereunder; or
(d) other purchases or payments of Subordinated Debt.
     7.9 Compliance. Become an “investment company” or a company controlled by
an “investment company”, under the Investment Company Act of 1940 or undertake
as one of its important activities extending credit to purchase or carry margin
stock (as defined in Regulation U of the Board of Governors of the Federal
Reserve System), or use the proceeds of any Loan for that purpose; fail to meet
the minimum funding requirements of ERISA, permit a Reportable Event or
Prohibited Transaction, as defined in ERISA, to occur; fail to comply with the
Federal Fair Labor Standards Act or violate any other law or regulation, if the
violation could reasonably be expected to have a material adverse effect on
Borrower’s business, or permit any of its Subsidiaries to do so; withdraw or
permit any Subsidiary to withdraw from participation in, permit partial or
complete termination of, or permit the occurrence of any other event with
respect to, any present pension, profit sharing and deferred compensation plan
which could reasonably be expected to result in any liability of Borrower,
including any liability to the Pension Benefit Guaranty Corporation or its
successors or any other governmental agency.
SECTION 8
EVENTS OF DEFAULT
     Any one of the following shall constitute an event of default (an “Event of
Default”) under this Agreement:
     8.1 Payment Default. Borrower fails to (a) make any payment of principal or
interest on any Loan on its due date, or (b) pay any other Obligations within
three (3) Business Days after such Obligations are due and payable (which three
(3) day grace period shall not apply to payments due on the Revolving Line
Maturity Date). During the cure period, the failure to cure the payment default
is not an Event of Default (but no Loan will be made during the cure period);
     8.2 Covenant Default.
          (a) Borrower fails or neglects to perform any obligation in Section 6
(other than in Sections 6.1, 6.2, 6.3 and/or 6.4) or violates any covenant in
Section 7 (other than in Section 7.9); or
          (b) Borrower fails or neglects to perform, keep, or observe any other
term, provision, condition, covenant or agreement contained in this Agreement or
any Loan Documents, and as to any default (other than those specified in this
Section 8) under such other term, provision, condition, covenant or agreement
that can be cured, has failed to cure the default within ten (10) days after the
occurrence thereof; provided, however, that if the default cannot by its nature
be cured within the ten (10) day period or cannot after diligent attempts by
Borrower be cured within such ten (10) day period, and such default is likely to
be cured within a reasonable time, then Borrower shall have an additional period
(which shall not in any case exceed thirty (30) days) to attempt to cure such
default, and within such reasonable time period the failure to cure the default
shall not be deemed an Event of Default (but no Loans shall be made during such
cure period). Grace periods provided under this section shall not apply, among
other things, to financial covenants or any other covenants set forth in
subsection (a) above;
     8.3 Material Adverse Change. A Material Adverse Change occurs;
     8.4 Attachment. (a) Any material portion of Borrower’s assets is attached,
seized, levied on, or comes into possession of a trustee or receiver; (b) the
service of process seeking to attach, by trustee or similar process, any funds
of Borrower or of any entity under control of Borrower (including a Subsidiary)
on deposit with Lender or any Lender Affiliate; (c) Borrower is enjoined,
restrained, or prevented by court order from conducting any part of its
business; or (d) a notice of lien, levy, or assessment is filed against any of
Borrower’s assets by any government agency, and the same under clauses
(a) through (d) hereof are not, within twenty (20) days after the occurrence
thereof, discharged or stayed (whether through the posting of a bond or
otherwise) or otherwise being contested in good faith (with adequate reserves)
by Borrower; provided, however, no Loans shall be made during any twenty
(20) day cure period;

25



--------------------------------------------------------------------------------



 



     8.5 Insolvency. (a) Borrower is unable to pay its debts (including trade
debts) as they become due; (b) Borrower begins an Insolvency Proceeding; or
(c) an Insolvency Proceeding is begun against Borrower and not dismissed or
stayed within thirty (30) days (but no Loans shall be made while of any of the
conditions described in clause (a) exist and/or until any Insolvency Proceeding
is dismissed);
     8.6 Other Agreements. If Borrower fails to (a) make any payment that is due
and payable with respect to any Material Indebtedness and such failure continues
after the applicable grace or notice period, if any, specified in the agreement
or instrument relating thereto, or (b) perform or observe any other condition or
covenant, or any other event shall occur or condition exist under any agreement
or instrument relating to any Material Indebtedness, and such failure continues
after the applicable grace or notice period, if any, specified in the agreement
or instrument relating thereto and the effect of such failure, event or
condition is to cause the holder or holders of such Material Indebtedness to
accelerate the maturity of such Material Indebtedness or cause the mandatory
repurchase of any Material Indebtedness;
     8.7 Judgments. One or more judgments, orders, or decrees for the payment of
money in an amount, individually or in the aggregate, of at least Five Hundred
Thousand Dollars ($500,000) (not covered by independent third-party insurance as
to which liability has been accepted by such insurance carrier) shall be
rendered against Borrower and shall remain unsatisfied, unvacated, or unstayed
for a period of ten (10) days after the entry thereof (provided that no Loans
will be made prior to the satisfaction, vacation, or stay of such judgment,
order, or decree);
     8.8 Misrepresentations. Borrower or any Person acting for Borrower makes
any representation, warranty, or other statement now or later in this Agreement,
any Loan Document or in any writing delivered to Lender or to induce Lender to
enter this Agreement or any Loan Document, and such representation, warranty, or
other statement is incorrect in any material respect when made;
     8.9 Subordinated Debt. A default or breach occurs under any agreement
between Borrower and any creditor of Borrower that signed a subordination,
intercreditor, or other similar agreement with Lender, or any creditor that has
signed such an agreement with Lender breaches any terms of such agreement; or
     8.10 Guaranty. (a) Any guaranty of any Obligations terminates or ceases for
any reason to be in full force and effect; (b) any Guarantor does not perform
any obligation or covenant under any guaranty of the Obligations; (c) any
circumstance described in Sections 8.3, 8.4, 8.5, 8.7, or 8.8 occurs with
respect to any Guarantor, or (d) the liquidation, winding up, or termination of
existence of any Guarantor; or (e) (i) a material impairment in the perfection
or priority of Lender’s Lien in the collateral provided by Guarantor or in the
value of such collateral or (ii) a material adverse change in the general
affairs, management, results of operation, condition (financial or otherwise) or
the prospect of repayment of the Obligations occurs with respect to any
Guarantor.
SECTION 9
LENDER’S RIGHTS AND REMEDIES
     9.1 Rights and Remedies. While an Event of Default occurs and continues
Lender may, without notice or demand, do any or all of the following:
          (a) declare all Obligations immediately due and payable (but if an
Event of Default described in Section 8.5 occurs all Obligations are immediately
due and payable without any action by Lender);
          (b) stop advancing money or extending credit for Borrower’s benefit
under this Agreement or under any other agreement between Borrower and Lender;
          (c) demand that Borrower (i) deposit cash with Lender in an amount
equal to the aggregate amount of any Letters of Credit remaining undrawn, as
collateral security for the repayment of any future drawings under such Letters
of Credit, and Borrower shall forthwith deposit and pay such amounts, and
(ii) pay in advance all Letter of Credit fees scheduled to be paid or payable
over the remaining term of any Letters of Credit;

26



--------------------------------------------------------------------------------



 



          (d) settle or adjust disputes and claims directly with Account Debtors
for amounts on commercially reasonable terms and in any order that Lender
considers advisable, notify any Person owing Borrower money of Lender’s security
interest in such funds, and verify the amount of such account;
          (e) make any payments and do any acts it considers necessary or
reasonable to protect the Collateral and/or its security interest in the
Collateral. Borrower shall assemble the Collateral if Lender requests and make
it available as Lender designates. Lender may enter premises where the
Collateral is located, take and maintain possession of any part of the
Collateral, and pay, purchase, contest, or compromise any Lien which appears to
be prior or superior to its security interest and pay all expenses incurred.
Borrower grants Lender a license to enter and occupy any of its premises,
without charge, to exercise any of Lender’s rights and remedies;
          (f) apply to the Obligations any (i) balances and deposits of Borrower
it holds, or (ii) any amount held by Lender owing to or for the credit or the
account of Borrower;
          (g) ship, reclaim, recover, store, finish, maintain, repair, prepare
for sale, advertise for sale, and sell the Collateral. Solely to the extent
necessary in connection with its exercise of its remedies hereunder and without
acquiring any other right, title or interest in or to the Borrower’s
intellectual property and related rights, Lender is hereby granted a
non-exclusive, royalty-free license or other right to use, without charge,
Borrower’s labels, patents, copyrights, mask works, rights of use of any name,
trade secrets, trade names, trademarks, service marks, and advertising matter,
or any similar property as it pertains to the Collateral, in completing
production of, advertising for sale, and selling any Collateral and, solely for
purposes of Lender’s exercise of its rights under this Section, Borrower’s
rights under all licenses and all franchise agreements inure to Lender’s
benefit;
          (h) demand and receive possession of Borrower’s Books; and
          (i) exercise all rights and remedies available to Lender under the
Loan Documents or at law or equity, including all remedies provided under the
Code (including disposal of the Collateral pursuant to the terms thereof).
     9.2 Power of Attorney. Borrower hereby irrevocably appoints Lender as its
lawful attorney-in-fact, exercisable upon the occurrence and during the
continuance of an Event of Default, to: (a) endorse Borrower’s name on any
checks or other forms of payment or security; (b) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against Account Debtors;
(c) settle and adjust disputes and claims about the Accounts directly with
Account Debtors, for amounts and on terms Lender determines reasonable; (d)
make, settle, and adjust all claims under Borrower’s insurance policies;
(e) pay, contest or settle any Lien, charge, encumbrance, security interest, and
adverse claim in or to the Collateral, or any judgment based thereon, or
otherwise take any action to terminate or discharge the same; and (f) transfer
the Collateral into the name of Lender or a third party as the Code permits.
Borrower hereby appoints Lender as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of Lender’s security interest in the Collateral regardless of whether an Event
of Default has occurred until all Obligations have been satisfied in full and
Lender is under no further obligation to make Loans hereunder. Lender’s
foregoing appointment as Borrower’s attorney in fact, and all of Lender’s rights
and powers, coupled with an interest, are irrevocable until all Obligations have
been fully repaid and performed and Lender’s obligation to provide Loans
terminates.
     9.3 Protective Payments. If Borrower fails to obtain the insurance called
for by Section 6.4 or fails to pay any premium thereon or fails to pay any other
amount which Borrower is obligated to pay under this Agreement or any other Loan
Document, Lender may obtain such insurance or make such payment, and all amounts
so paid by Lender are Lender Expenses and immediately due and payable, bearing
interest at the then highest applicable rate, and secured by the Collateral.
Lender will make reasonable efforts to provide Borrower with notice of Lender
obtaining such insurance at the time it is obtained or within a reasonable time
thereafter. No payments by Lender are deemed an agreement to make similar
payments in the future or Lender’s waiver of any Event of Default.
     9.4 Application of Payments and Proceeds. Borrower shall have no right to
specify the order or the accounts to which Lender shall allocate or apply any
payments required to be made by Borrower to Lender or otherwise received by
Lender under this Agreement when any such allocation or application is not
specified

27



--------------------------------------------------------------------------------



 



elsewhere in this Agreement. If an Event of Default has occurred and is
continuing, Lender may apply any funds in its possession, whether from Borrower
account balances, payments, proceeds realized as the result of any collection of
Accounts or other disposition of the Collateral, or otherwise, to the
Obligations in such order as Lender shall determine in its sole discretion. Any
surplus shall be paid to Borrower or other Persons legally entitled thereto;
Borrower shall remain liable to Lender for any deficiency. If Lender, in its
good faith business judgment, directly or indirectly enters into a deferred
payment or other credit transaction with any purchaser at any sale of
Collateral, Lender shall have the option, exercisable at any time, of either
reducing the Obligations by the principal amount of the purchase price or
deferring the reduction of the Obligations until the actual receipt by Lender of
cash therefor.
     9.5 Lender’s Liability for Collateral. So long as Lender complies with
reasonable banking practices regarding the safekeeping of the Collateral in the
possession or under the control of Lender, Lender shall not be liable or
responsible for: (a) the safekeeping of the Collateral; (b) any loss or damage
to the Collateral; (c) any diminution in the value of the Collateral; or (d) any
act or default of any carrier, warehouseman, bailee, or other Person. Borrower
bears all risk of loss, damage or destruction of the Collateral.
     9.6 No Waiver; Remedies Cumulative. Lender’s failure, at any time or times,
to require strict performance by Borrower of any provision of this Agreement or
any other Loan Document shall not waive, affect, or diminish any right of Lender
thereafter to demand strict performance and compliance herewith or therewith. No
waiver hereunder shall be effective unless signed by Lender and then is only
effective for the specific instance and purpose for which it is given. Lender’s
rights and remedies under this Agreement and the other Loan Documents are
cumulative. Lender has all rights and remedies provided under the Code, by law,
or in equity. Lender’s exercise of one right or remedy is not an election, and
Lender’s waiver of any Event of Default is not a continuing waiver. Lender’s
delay in exercising any remedy is not a waiver, election, or acquiescence.
     9.7 Demand Waiver. Borrower waives demand, notice of default or dishonor,
notice of payment and nonpayment, notice of any default, nonpayment at maturity,
release, compromise, settlement, extension, or renewal of accounts, documents,
instruments, chattel paper, and guarantees held by Lender on which Borrower is
liable.
SECTION 10
NOTICES
     All notices, consents, requests, approvals, demands, or other communication
(collectively, “Communication”) by any party to this Agreement or any other Loan
Document must be in writing and shall be deemed to have been validly served,
given, or delivered: (a) upon the earlier of actual receipt and three
(3) Business Days after deposit in the U.S. mail, first class, registered or
certified mail return receipt requested, with proper postage prepaid; (b) upon
transmission, when sent by electronic mail or facsimile transmission; (c) one
(1) Business Day after deposit with a reputable overnight courier with all
charges prepaid; or (d) when delivered, if hand-delivered by messenger, all of
which shall be addressed to the party to be notified and sent to the address,
facsimile number, or email address indicated below. Lender or Borrower may
change its address or facsimile number by giving the other party written notice
thereof in accordance with the terms of this Section 10.

         
 
  If to Borrower:   Energy Recovery, Inc.
 
      1908 Doolittle Drive
 
      San Leandro, CA 94577
 
      Attn: Thomas Willardson, Chief Financial Officer
 
      Fax: (510) 483-7371
 
      Tel: (510) 746-7370
 
      Email: twillardson@energy-recovery.com
 
       
 
  If to Lender:   Citibank, N.A.
 
      3950 Regent Blvd.
 
      Mailstop S2A-267
 
      Irving, TX 75063

28



--------------------------------------------------------------------------------



 



         
 
  and to:   Robert Hurley
 
      Citibank, N.A.
 
      One Sansome Street, 21st Floor
 
      San Francisco, CA 94104
 
      Tel: (415) 658-4236
 
      Fax: (415) 658-4555
 
       
 
  and to:   Citibank, N.A.
 
      One Sansome Street, 21st Floor
 
      San Francisco, CA 94104
 
      Attn: Paula Turney
 
      Fax: (415) 658-4555
 
      Tel: (415) 658-4558

SECTION 11
CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER
     This Agreement and the Loan Documents will be governed by federal law
applicable to Lender and, to the extent not preempted by federal law, the laws
of the State of California, without regard to its conflicts of law provisions.
Borrower and Lender each submit to the exclusive jurisdiction of the State and
Federal courts in San Francisco County, California; provided, however, that
nothing in this Agreement shall be deemed to operate to preclude Lender from
bringing suit or taking other legal action in any other jurisdiction to realize
on the Collateral or any other security for the Obligations, or to enforce a
judgment or other court order in favor of Lender. Borrower expressly submits and
consents in advance to such jurisdiction in any action or suit commenced in any
such court, and Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to Borrower at the address set forth in
Section 10 of this Agreement and that service so made shall be deemed completed
upon the earlier to occur of Borrower’s actual receipt thereof or three (3) days
after deposit in the U.S. mails, proper postage prepaid.
     TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, BORROWER AND LENDER EACH
WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF
OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY CONTEMPLATED
TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER CLAIMS. THIS
WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS AGREEMENT.
EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.
SECTION 12
GENERAL PROVISIONS
     12.1 Successors and Assigns. This Agreement binds and is for the benefit of
the successors and permitted assigns of each party. Borrower may not assign this
Agreement or any rights or obligations under it without Lender’s prior written
consent (which may be granted or withheld in Lender’s discretion). Lender has
the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Lender’s obligations, rights, and benefits under this Agreement and the other
Loan Documents.
     12.2 Indemnification. Borrower agrees to indemnify, defend and hold Lender
and its directors, officers, employees, agents, attorneys, or any other Person
affiliated with or representing Lender harmless against: (a) all obligations,
demands, claims, and liabilities (collectively, “Claims”) asserted by any other
party in connection with the transactions contemplated by the Loan Documents;
and (b) all losses or Lender Expenses incurred, or paid by

29



--------------------------------------------------------------------------------



 



Lender from, following, or arising from transactions between Lender and Borrower
(including reasonable attorneys’ fees and expenses), except for Claims and/or
losses directly caused by Lender’s gross negligence or willful misconduct or
breach of any material obligation under this Agreement or any other Loan
Document.
     12.3 Time of Essence. Time is of the essence for the performance of all
Obligations in this Agreement.
     12.4 Severability of Provisions. Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.
     12.5 Amendments in Writing; Integration. All amendments to this Agreement
must be in writing and signed by both Lender and Borrower. This Agreement and
the Loan Documents represent the entire agreement about this subject matter and
supersede prior negotiations or agreements. All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.
     12.6 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.
     12.7 Survival. All covenants, representations and warranties made in this
Agreement continue in full force until this Agreement has terminated pursuant to
its terms and all Obligations (other than inchoate indemnity obligations and any
other obligations which, by their terms, are to survive the termination of this
Agreement) have been satisfied. The obligation of Borrower in Section 12.2 to
indemnify Lender shall survive until the statute of limitations with respect to
such claim or cause of action shall have run.
     12.8 Confidentiality. In handling any confidential information, Lender
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (a) to Lender’s
Subsidiaries or Affiliates; (b) to prospective transferees or purchasers of any
interest in the Loans (provided, however, Lender shall use commercially
reasonable efforts to obtain such prospective transferee’s or purchaser’s
agreement to the terms of this provision); (c) as required by law, regulation,
subpoena, or other order; (d) to Lender’s regulators or as otherwise required in
connection with Lender’s examination or audit; and (e) as Lender considers
appropriate in exercising remedies under this Agreement. Confidential
information does not include information that either: (i) is in the public
domain or in Lender’s possession when disclosed to Lender, or becomes part of
the public domain after disclosure to Lender; or (ii) is disclosed to Lender by
a third party, if Lender does not know that the third party is prohibited from
disclosing the information.
     12.9 Attorneys’Fees, Costs and Expenses. In any action or proceeding
between Borrower and Lender arising out of or relating to the Loan Documents,
the prevailing party shall be entitled to recover its reasonable attorneys’ fees
and other costs and expenses incurred, in addition to any other relief to which
it may be entitled.
[Signature page follows.]

30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed as of the date set forth on the first page hereof.
BORROWER:
Energy Recovery, Inc., a Delaware corporation

         
By
  /s/ Tom Willardson
 
    Name: Thomas Willardson     Title: Chief Financial Officer    

LENDER:
CITIBANK, N.A.

         
By
  /s/ Robert Hurley
 
    Name: Robert Hurley     Title: Vice President    

[Signature page to Loan and Security Agreement]

 



--------------------------------------------------------------------------------



 



Exhibit A
[***]

 



--------------------------------------------------------------------------------



 



Exhibit B
[ *** ]

 



--------------------------------------------------------------------------------



 



Exhibit C
[ *** ]

 



--------------------------------------------------------------------------------



 



Exhibit D
[ *** ]

 



--------------------------------------------------------------------------------



 



Exhibit E
[ *** ]

 



--------------------------------------------------------------------------------



 



Exhibit F
[ *** ]

 